135 Nev., Advance Opinion 65
                          IN THE SUPREME COURT OF THE STATE OF NEVADA


                   IVONNE CABRERA, ATIVA YVONNE                            No. 74341
                   CABRERA,
                   Appellant,                                             FILED
                   vs.
                   THE STATE OF NEVADA,                                   DEC 2 6 201,.1
                   Respondent.                                                ETHA. BROVIN
                                                                               UPREK4r-, CO 'IT
                                                                     BY




                              Appeal from a judgment of conviction, pursuant to a jury
                   verdict, of conspiracy to commit murder, burglary while in possession of a
                   deadly weapon, and two counts each of first-degree murder with the use of
                   a deadly weapon and attempted murder with the use of a deadly weapon.
                   Eighth Judicial District Court, Clark County; Kathleen E. Delaney, Judge.
                              Affirmed in part, reversed in part, and remanded.


                   Law Office of Patricia M. Erickson and Patricia M. Erickson, Las Vegas,
                   for Appellant.

                   Aaron D. Ford, Attorney General, Carson City; Steven B. Wolfson, District
                   Attorney, and Marc P. DiGiacomo and Alexander G. Chen, Chief Deputy
                   District Attorneys, Clark County,
                   for Respondent.




                   BEFORE HARDESTY, STIGLICH and SILVER, JJ.

                                                   OPINION

                   By the Court, STIGLICH, J.:
                              Nevada law recognizes that a person should not be punished for
                   a criminal act that was committed under duress. But there are limits to the
SUPREME COURT
      OF
    NEVADA


(0.1 1947A 4Ort.
defense. As codified in NRS 194.010(8), duress cannot be asserted as a
defense to a crime that "is punishable with death." We are asked to
consider, for the first time, whether that limiting language can be
interpreted to include crimes that are not punishable with death but require
proof of intent to commit a crime that is punishable by death. Considering
the statute's plain language, we conclude that it cannot be interpreted to
limit the duress defense with respect to crimes that are not punishable with
death regardless of the relationship between those crimes and another
crime that is punishable with death. Accordingly, the district court did not
err in precluding appellant Ivonne Cabrera from asserting duress as a
defense to the crime of first-degree murder because that offense is
punishable with death, but the court did err in precluding Cabrera from
asserting duress as a defense to the other charged crimes, which were not
punishable with death. Because we are not convinced the error was
harmless, we reverse the judgment as to the convictions of attempted
murder with the use of a deadly weapon, conspiracy to commit murder, and
burglary while in possession of a deadly weapon and remand for further
proceedings as to those charges. We otherwise affirm the judgment of
conviction.
                                  FACTS
              A dispute between appellant Ivonne Cabrera and a group of her
friends involving the return of a borrowed car ended with a shooting that
left two people dead and two others injured. The deadly series of events
started when Cabrera loaned her car to Eric Morales and the car was
wrecked while Morales was driving it. Morales lent his car to Cabrera until
her car could be fixed. Shortly thereafter, Morales began texting Cabrera
asking for his car back. Not wanting to return the car, Cabrera hid it at a
friend's house. Later that evening, Cabrera used Morales's car to pick up

                                      2
                    Jose Gonzales. Cabrera drove to the apartment where Morales lived with
                    Melissa Marin, James Headrick, and Ashley Wantland. Armed with a gun,
                    Gonzales entered the apartment through a bathroom window and opened
                    the front door for Cabrera. Cabrera tricked Headrick into opening his
                    bedroom door, where he and Wantland had been asleep. Gonzales entered
                    the room and shot both Headrick and Wantland. Meanwhile, Cabrera
                    knocked on Marin's bedroom door. When Morales opened the door,
                    Gonzales entered and shot Morales and Marin while, according to Marin's
                    trial testimony, Cabrera stood in the doorway. Morales and Headrick died.
                                Cabrera and Gonzales were charged with two counts each of
                    murder with the use of a deadly weapon and attempted murder with the
                    use of a deadly weapon, conspiracy to commit murder, and burglary while
                    in possession of a deadly weapon. The State sought the death penalty for
                    the murder charges. Gonzales eventually pleaded guilty, but Cabrera
                    proceeded to trial. Through pretrial motion practice, the State learned that
                    Cabrera intended to assert a duress defense—that Gonzales forced her to
                    drive him to the apartment and help him gain access to the bedrooms once
                    they were in the apartment. The State filed two motions in limine: one to
                    preclude Cabrera's use of a duress defense to the murder charges and
                    another to preclude her use of a duress defense to the other charges.
                    Cabrera opposed the motions. The district court granted the State's motions
                    in part, holding that NRS 194.010(8) precluded the duress defense to first-
                    degree murder and to any of the charges that involved an underlying intent
                    to commit murder. Then, on the eve of trial, the State amended the
                    information to include two additional theories of burglary, to wit, burglary
                    with intent to commit assault and/or battery. The district court indicated
                    it would give the duress instruction on those two theories but also inform

SUPREME COURT
        OF
     NEVADA


,O) 1947A    41D0
                                                         3
                      the jury that duress was not a defense to any of the other charges. In light
                      of this ruling, Cabrera informed the court she would not argue duress as to
                      any of the charges. Nonetheless, consistent with its pretrial ruling, the
                      district court instructed the jury that duress was not a defense to the
                      charges of murder, attempted murder, conspiracy to commit murder, and
                      burglary based on the intent to commit murder but that it could be a defense
                      to burglary based on the intent to commit assault and/or battery. During
                      closing arguments, while Cabrera did not argue duress, the State
                      highlighted it, indicating to the jury it was available as a defense to
                      burglary, but Cabrera still chose not to use it.
                                  The jury found Cabrera guilty of all charges but declined to
                      impose a death sentence for either murder, instead selecting sentences of
                      life in prison without the possibility of parole. The district court
                      subsequently sentenced Cabrera to various terms of years for the other
                      convictions. Cabrera now appeals from the judgment of conviction.
                                                     DISCUSSION
                                  Cabrera argues that she should have been allowed to argue
                      duress as a defense to all of the charges. We agree except as to the first-
                      degree murder charges.
                                  The duress defense is an ancient common law affirmative
                      defense "which provides the defendant a legal excuse for the commission of
                      the criminal act." United States v. LaFleur, 971 F.2d 200, 204 (9th Cir.
                      1991). Under the common law rule, duress is not a defense to murder. Id.
                      at 205; see also 40 Am. Jur. 2d Homicide § 107 (2019) ("It is generally held
                      that neither duress, coercion, nor compulsion are defenses to murder.. . . ."
                      (citations omitted)). A majority of states follow the common law rule. See
                      LaFleur, 971 F.2d at 205; see also Steven J. Mulroy, The Duress Defense's
                      Uncharted Terrain: Applying It to Murder, Felony Murder, and the Mentally
SUPREME COURT
        OF
     NEVADA


(0) 1947A    ,,MCG4
                                                            4
                Retarded Defendant, 43 San Diego L. Rev. 159, 172 (2006) ("The general
                common-law rule is that duress cannot be a defense to murder. Most states
                follow this common-law rule, either by statute, or through case precedent."
                (citations omitted)).
                            Nevada codified the duress defense at NRS 194.010(8).
                Accordingly, whether Cabrera should have been allowed to assert duress as
                a defense to all of the charges presents a question of statutory
                interpretation. Our review therefore is de novo. State v. Lucero, 127 Nev.
                92, 95, 249 P.3d 1226, 1228 (2011). We begin with the statute's text. See
                Douglas v. State, 130 Nev. 285, 286, 327 P.3d 492, 493 (2014). "The starting
                point for determining legislative intent is the statute's plain meaning; when
                a statute is clear on its face, a court can not go beyond the statute in
                determining legislative intent." Lucero, 127 Nev. at 95, 249 P.3d at 1228
                (internal quotations omitted).
                            NRS 194.010(8) states the following:
                            All persons are liable to punishment except those
                            belonging to the following classes:


                                  8. Persons, unless the crime is punishable
                            with death, who committed the act or made the
                            omission charged under threats or menaces
                            sufficient to show that they had reasonable cause
                            to believe, and did believe, their lives would be
                            endangered if they refused, or that they would
                            suffer great bodily harm.
                The statute plainly states that duress is not a defense when "the crime is
                punishable with death."
                            Cabrera was charged with a crime that is punishable with
                death—two counts of first-degree murder. NRS 200.030(4)(a). She
                nonetheless argues that the duress defense should be available to her on
SUPREME COURT
        OF
     NEVADA


(01 1947A
                                                     5
                      the murder charges because she was merely an aider and abettor and did
                      not actually pull the trigger. That distinction, however, makes no difference
                      under NRS 194.010(8). One who aids and abets another person in
                      committing a murder is liable for the murder as a principal. NRS 195.020;
                      Randolph v. State, 117 Nev. 970, 978, 36 P.3d 424, 429-30 (2001)
                      ("[P]ursuant to NRS 195.020, anyone who aids and abets in the commission
                      of a crime is liable as a principal."). Thus, because first-degree murder is
                      punishable with death and an aider and abettor is liable to the same extent
                      as the principal, an aider and abettor to first-degree murder can be
                      punished with death, thereby activating NRS 194.010(8)s limitation on the
                      duress defense. Accordingly, the district court did not err in precluding
                      Cabrera from asserting a duress defense to the first-degree murder
                      charges.'
                                  The district court, however, also precluded Cabrera from
                      asserting a duress defense to the other charges she faced that were not
                      punishable with death: conspiracy to commit murder, two counts of
                      attempted murder with the use of a deadly weapon, and burglary while in
                      possession of a deadly weapon. The State urges this court to hold that
                      duress is not a defense to those crimes because each required proof that


                            1To  the extent Cabrera suggests that she has a constitutional right to
                      present a duress defense or that the limit on the duress defense set forth in
                      NRS 194.010(8) is unconstitutional, we decline to reach those arguments
                      because she has not cited relevant authority in support of her contention.
                      See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987) ("It is
                      appellant's responsibility to present relevant authority and cogent
                      argument; issues not so presented need not be addressed by this court.").
                      In particular, the cases she cites do not establish a constitutional right to
                      present a duress defense that is precluded by state law. Nor does it appear
                      that the district court excluded any evidence based on its interpretation of
                      NRS 194.010(8).
SUPREME COURT
        OF
     NEVADA


101 1947A .4g11,51D
                                                           6
                Cabrera intended to commit a murder. The State relies heavily on State v.
                Mannering, 75 P.3d 961 (Wash. 2003), in support of this proposition. In
                Mannering, the Supreme Court of Washington addressed its duress statute,
                which stated that the duress defense was unavailable for murder or
                manslaughter. Id. at 963-64. The Mannering court held that although the
                duress statute said the defense is only unavailable for murder or
                manslaughter, not applying the exclusion to attempted murder would result
                in an "absurd and strained interpretation[ ] of the statute. Id. at 964. The
                court reasoned that attempted murder was not specifically listed in the
                criminal statutes, but rather the crime of attempted murder was derived
                from combining the murder and attempt statutes. Id.
                            NRS 194.010(8) is different from the Washington duress
                statute. Nevada's duress statute does not limit the defense by reference to
                certain crimes, like murder and manslaughter, but rather limits the defense
                by reference to the potential punishment (death). So, unlike in Washington,
                the fact that attempted murder is a combination of both the murder statute
                (NRS 200.030) and the attempt statute (NRS 193.330) is irrelevant to
                whether the duress defense is precluded under NRS 194.010(8). Instead,
                NRS 194.010(8) requires courts to look to whether the charge to which the
                defendant wants to assert a duress defense is punishable with death. If the
                crime is not punishable with death, the defendant can assert a duress
                defense. And because this court cannot go beyond the plain meaning of a
                statute when it is clear on its face, we cannot adopt the reasoning outlined
                in Mannering because it does not comport with NRS 194.010(8)s plain




SUPREME COURT
        OF
     NEVAM


(0) 1947A
                                                     7
                    language.2 We hold that because duress may be raised as an affirmative
                    defense to any crime not punishable with death, the district court erred in
                    precluding Cabrera from asserting duress as a defense to the charges other
                    than burglary with the intent to commit assault and/or battery, for which
                    she could not be punished with death, and then instructing the jury that
                    duress is not a defense to those crimes.
                                The district court's instructional error is subject to harmless-
                    error review. See Wegner v. State, 116 Nev. 1149, 1155-56, 14 P.3d 25, 30
                    (2000) (applying harmless-error review to erroneous instruction on the
                    elements of an offense), overruled on other grounds by Rosas v. State, 122
                    Nev. 1258, 147 P.3d 1101 (2006); see also NRS 178.598 (providing in general
                    that trial errors are subject to harmless-error review); accord State v. Reece,
                    349 P.3d 712, 726 (Utah 2015) (observing that harmless-error review
                    applies to "the complete failure to instruct the jury on an affirmative
                    defense"). We decline to decide whether the standard for constitutional or
                    nonconstitutional error applies here, see Tavares v. State, 117 Nev. 725, 732
                    & nn.14, 17, 30 P.3d 1128, 1132 & nn.14, 17 (2001) (discussing the different
                    harmless-error standards), modified in part on other grounds by Mclellan v.
                    State, 124 Nev. 263, 182 P.3d 106 (2008), because even under the less strict



                          2For the same reason, similar rationales articulated by other courts
                    under their state statutes or the common law are not persuasive. See Kee
                    v. State, 438 N.E.2d 993, 994 (Ind. 1982) (holding that attempted murder is
                    a combination of the attempt and murder statutes, and therefore the duress
                    defense is unavailable); People v. Henderson, 854 N.W.2d 234, 239 (Mich.
                    Ct. App. 2014) ("Given that a defendant may not justify homicide with a
                    claim of duress, it logically follows that a defendant cannot justify conduct
                    intended to kill simply because he or she failed in the effort"); State v.
                    Finnell, 688 P.2d 769, 774 (N.M. 1984) (adopting the common law duress
                    rule for both murder and attempted murder charges).
SUPREME COURT
       OF
    NEVADA


(0) 1947A .#.e4..
                                                          8
standard for nonconstitutional error, the instructional error here is not
harmless.
            Cabrera presented ample evidence to support a duress defense.
Cabrera recounted her perspective of the events that took place on the night
in question. She stated that Gonzales had just been released from prison.
He jumped in her car abruptly without permission. She was scared. He
pointed a gun at her, and she felt like she "had no choice." Based on this
evidence, a properly instructed jury could have reasonably concluded that
Cabrera acted under duress, and therefore, could not be held liable for the
charges other than first-degree murder. Moreover, this error was
compounded when the district court gave the instruction that duress could
be a defense to burglary with the intent to commit assault and/or battery,
but not the other charges. In its closing argument, the State highlighted
the fact Cabrera did not use duress as a defense, thereby turning what
would have been a shield for Cabrera, into a sword against her. We
therefore conclude that the instructional error had a "substantial and
injurious effect or influence in determining the jury's verdict," such that it
was not harmless with respect to the charges other than first-degree
murder.3 Id. at 732, 30 P.3d at 1132 (quoting Kotteakos v. United States,
328 U.S. 750, 776 (1946)) (stating harmless-error standard for
nonconstitutional errors).
            We have considered Cabrera's remaining arguments and
conclude that they are without merit or moot. Specifically, we conclude that


      3It is unclear whether the instructional error here would be harmless
with respect to the first-degree murder convictions had the State obtained
those convictions based solely on a felony-murder theory. We are not faced
with that situation because the jury unanimously found that the murders
were willful, deliberate, and premeditated.


                                      9
Cabrera has not demonstrated that the district court violated her
constitutional right to a speedy trial where Cabrera was responsible for part
of the delay and did not demonstrate that the delay prejudiced her defense.
See Barker v. Wingo, 407 U.S. 514, 530 (1972) (identifying four factors that
courts must weigh to determine if the right to a speedy trial has been
violated); see also Reed v. Farley, 512 U.S. 339, 353 (1994) ("A showing of
prejudice is required to establish a violation of the Sixth Amendment
Speedy Trial Clause, and that necessary ingredient is entirely missing
here."). Further, to the extent that the district court admitted but did not
redact parts of the custodial interrogation, the court did not abuse its
discretion because such statements were not hearsay, as they were not
offered to prove the truth of the matter asserted. See Deutscher v. State, 95
Nev. 669, 683-84, 601 P.2d 407, 416-17 (1979) ("Hearsay evidence is
evidence of a statement made other than by a witness while testifying at
the hearing, which is offered to prove the truth of the matter asserted."
(emphasis added)). Finally, Cabrera's argument regarding two of the
aggravating circumstances is moot because she was not sentenced to death.
                              CONCLUSION
            Because first-degree murder is punishable by death and duress
is not a defense to any crime punishable by death, the district court did not
err in precluding Cabrera from using duress as a defense to the murder
charges. Thus, we affirm the judgment of conviction as to these charges.
Conversely, because duress is a valid defense to any crime not punishable
by death, we conclude the district court erred when it precluded Cabrera
from using it as a defense to the attempted murder, conspiracy to commit
murder, and burglary with the intent to commit murder charges.
Furthermore, because we conclude this error was not harmless, we reverse



                                     10
                     the judgment of conviction as to these charges and remand for further
                     proceedings consistent with this opinion.



                                                         Stiglich



                     We concur:


                                                    J.
                     Hardesty


                                                    J.
                     Silver




SUPREME COURT
      OF
    NEVADA                                                11
(O l47A



                11